DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,766,170. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1 (instant application), claim 10/1 of the referenced patent includes each and every limitation in similar language, thus anticipating this claim.
Regarding claim 2 (instant application), claim 2 of the referenced patent anticipates this claim. 
Regarding claim 3 (instant application), claim 5 of the referenced patent includes a controller as in claim 3 of the instant application, anticipating the claim.
Regarding claim 4 (instant application), claims 2 and 10 of the referenced patent anticipate this claim as drafted. 
Regarding claim 5 (instant application), claim 1 of the referenced patent anticipates this claim.
Regarding claim 6 (instant application), claim 3 of the referenced patent anticipates this claim.
Regarding claim 7 (instant application), claim 1 of the referenced patent anticipates this limitation. 
Regarding claim 8 (instant application), claim 4 of the referenced patent anticipates this claim limitation. 
Regarding claim 9 (instant application), claim 6 of the referenced patent anticipates this claim limitation.  
Regarding claim 10 (instant application), the biasing member is viewed to be obvious in view of claim 1 of the referenced patent which requires a variation of the orientation of the fabrication platform.
Regarding claim 11 (instant application), claim 7 of the referenced patent anticipates this claim.
Regarding claim 12 (instant application), claim 8 of the referenced patent is considered to be directed to a species of this claimed subject matter of “planar surface” thus meeting the claim.
Regarding claim 13 (instant application), claim 8 of the referenced patent anticipates this claim. 
Regarding claim 14 (instant application), claim 9 of the referenced patent anticipates this claim.
Regarding claim 15 (instant application), claim 9 of the referenced patent is considered to meet this limitation. 
Regarding claim 16 (instant application), claim 17 of the referenced patent meets all of these limtiations.
Regarding claim 17 (instant application), claims 11 and 17 of the referenced patent are considered to anticipate this limitation.
Regarding claim 18 (instant application), claim 16 of the referenced patent is considered to meet this claim limitation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations "the first mode"   There is insufficient antecedent basis for this limitation in the claim. Claim 5 appears to define these elements but claim 4 does not depend from claim 5. 
Regarding claim 7, the claim recites that “wherein the material shaping member is movable about the fastener when the fastener is in the one of the fastened and unfastened states” however, the “fastened” state would imply that the material shaping member would not be movable and would thus be “fastened.” Accordingly, the subject matter here is unclear, and it is recommended that Applicant strike the “one of the fastened and” language as to only refer to the “unfastened state.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 9-10, 12, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by El-Siblani et al. (US 2011/0089610), hereinafter El-Siblani. 
Regarding claims 1, 12 and 14-15, El-Siblani discloses a device for making an object comprising: (a) a trough (97) or vessel for receiving a radiation hardenable material (par. 0063, 0093, 0098, Figs. 2A-2B);
 (b) a build platform (74) attached to a support (76) and an elevator (89) for moving the platform up and down as to from a material layerwise (par. 0093, Fig. 2A);
(c) a radiation source (“pattern generator” 86) that projects an energy pattern (88) (par. 0066, 0093, Fig. 2A) as to illuminate an form a layer of an object; and (d) a wall (75) that is interpreted as an equivalent to the claimed guide (Figs. 2A-2B, where the guide is the planar (claim 12) bottom surface of the trough (claims 14-15) and receives the material shaping assembly as described below); and (e) a material shaping assembly comprising a material shaping member (279) and having a mode where it can be adjusted (Figs. 22-23) as to orientate the material shaping member (279) with respect to the substrate (Figs. 21-24). 
Regarding claims 2 and 4, El-Siblani discloses the subject matter of claim 1, and claims 2 and 4 reflect an intended use of the claimed apparatus. Thus, the claims are considered met by the disclosure of claim 1 above. 
Regarding claim 3, El-Siblani discloses the subject matter of claim 1, and further discloses a controller to broadly operate the machine, including the material shaping assembly/solidification substrate (par. 0147 describes moving the solidification substrate towards or away from the substrates, 0174 describes using a controller). 
Regarding claim 9, El-Siblani discloses the subject matter of claim 1, and this also reflects an intended use of the claimed apparatus as it does not require any structural changes to the claimed apparatus and is considered met by claim 1 above. 
Regarding claim 10, El-Siblani discloses the subject matter of claim 1, and further discloses that the device has a biasing member (springs 305, 307) arranged to bias the material shaping member (279) towards the guide (par. 0132).
Regarding claims 16-18, El-Siblani discloses a method for making an object comprising steps of (a) putting a material shaping assembly (Fig. 21) (“solidification substrate”) in a mode in which the orientation is adjustable (par. 0130-0134); (b) contacting the material shaping assembly with a guide while in the mode in which the orientation of the material shaping member is adjustable, and (c) moving the assembly into parallel (claim 17) contact with a wall of the vessel as to shape the layer of material (Fig. 24 shows the arrangement without the substrate or “wall” as shown in Fig. 27A as the “vessel” can be the bottom surface as in claim 18).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over El-Siblani (US 2011/0089610).
Regarding claims 11 and 13, El-Siblani discloses the subject matter of claim 1, but does not disclose that the guide or the vessel are removable. However, it has been held that making elements separable supports a case of prima facie obviousness, especially when it is considered desirable for any reason to remove the item. In this case, it would be desirable to remove the trough (97), including the guide (75) in a case where the pattern generator (86) housed within the unit (72) needs to be adjusted or serviced manually. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the above to specify that the above items are removable or separable as is claimed.  
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims – and a terminal disclaimer is filed in accordance with the above non-statutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  El-Siblani discloses a “material shaping assembly” as described above under the BRI of the claim. However, the device is designed to freely move. 
Claim 5 requires “wherein the material shaping assembly comprises a fastener having a fastened state and an unfastened state wherein the material shaping assembly is in the first mode when the fastener is in one of the fastened and unfastened states. Including this would appear to improperly change the principle of operation of El-Siblani. 
Accordingly, claim 5 is noted as allowable, but for the non-statutory double patenting rejection which applies to all claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742